CPLR article 78 proceedings, transferred to this court by order of the Supreme Court, New York County (Bruce Wright, J.), entered on September 25, 1987, to review a determination of respondent Police Commissioner, dated February 3, 1987, which found petitioner guilty of various charges and specifications and dismissed petitioner from the Department, is unanimously dismissed and the determination confirmed, without costs and without disbursements.
The determination of the Police Commissioner finding petitioner guilty and dismissing petitioner is supported by substantial evidence and should therefore be confirmed. (300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176.) Further, to the extent that conflicting evidence is presented, the duty of weighing the evidence and making a choice as to whose testimony is to be credited is for the administrative official. (Matter of Collins v Codd, 38 NY2d 269.)
Finally, in light of all the circumstances, we cannot say that the punishment is " 'shocking to one’s sense of fairness.’ ” (Matter of Pell v Board of Educ., 34 NY2d 222, 233.) Additionally, "great leeway [is to be accorded] to the Commissioner’s determinations concerning appropriate punishment”. (Matter of Berenhaus v Ward, 70 NY2d 436, 445.) Concur—Murphy, P. J., Asch, Kassal and Rosenberger, JJ.